DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Response to Amendment
Claims 1, 8, 9, and 10 have been amended, while claim 11 is newly added; claims 3-4 remain withdrawn. Claims 1-11 are pending, with claims 1-2 and 5-11 being considered in the present Office action.

All of the rejections are withdrawn in view of the amendment. However, upon further consideration a new ground of rejection is necessitated by amendment.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 1-2 and 5-11 are objected to because of the following informalities: In Claim 1, “for solid-state battery” should be “for the solid-state battery”. Claims 2 and 5-11 depend on claim 1 thus are also objected to.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the battery member”, which lacks antecedent basis. Examiner assumes “a battery member comprising the electrode for the solid-state battery”. Claims 2 and 5-11 depend from 1 thus are also rejected.
Claims 11 recites “the pressing method” which lacks antecedent basis. Examiner assumes “wherein the pressing A1 and the pressing B is a roll pressing method”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2010/0040952, of record), in view of Haba et al. (JP 2018-113151, machine translation provided with the last Office action), and Ose et al. (US 2015/0134172), hereinafter Kimura, Haba, and Ose.
Regarding Claims 1, and 7, Kimura teaches a method for producing an electrode (e.g., 100, 10; 200, 20) for a solid state battery (1), hence for use in solid state batteries; the solid state battery (1) comprises a cathode (100, 10), an anode (200, 20) and an electrolyte layer (30) disposed between the cathode (100, 10) and the anode (200, 20), see e.g., Figs. The electrode (e.g., 100, 10; 200, 20) is at least an anode (200, 20) or a cathode (100, 10) and comprises a current collector (10, 20) and an electrode active material layer (100, 200). Kimura teaches pressing an electrode active material member (e.g., positive electrode composite material or the negative electrode composite material in para. [0107], or intermediate product, para. [0109], see also para. [0047]) comprising at least an electrode active material layer (100, 200), excluding the PTC resistor layer, at a maximum pressure b (pressing B), e.g., 400 MPa, see e.g., paras. [0106]-[0109] and para. [0047]. Kimura teaches obtaining the electrode (100, 10; 200, 20) for the solid state battery (1) by laminating the current collector (10, 20) on the electrode active material member (100, 200), see e.g., Fig. 12.
Kimura does not teach forming a PTC resistor layer by applying a slurry containing an electroconductive material (carbon black) and a polymer to the current collector, drying the slurry, and pressing the current collector with the PTC resistor layer at a maximum pressure a1 (pressing A1), where in the b > a1. However, Haba teaches a PTC resistor layer (PTC layer) disposed between the current collector and the electrode active material layer (i.e., positive electrode current collector-PTC layer-positive electrode active material layer, see e.g., para. [0022]). The production method of the PTC layer comprises forming a PTC layer on the current collector of the electrode by applying a slurry comprising carbon black (e.g., acetylene black) electroconductive particles and polymer particles to the current collector, drying the applied slurry, and pressing the current collector on which the PTC resistor layer is formed by a roll, see e.g., para. [0009], [0012], [0013]. The pressure is selected between 98.1 N/cm to 9.81 kN/cm, see e.g., para. [0020]. Haba teaches the PTC layer secures sufficient current cutoff accuracy and improves the safety of the battery by significantly increasing the resistance when the temperature rises due to an abnormality of the battery, see e.g., para. [0001]. Further, the pressing of the PTC layer significantly improved resistance increase rate, i.e., the battery is able to shut off the current more quickly because the pressing allows for the conductive particles and polymer particles to become dense, and the conductive network is easily cut off during heating, see e.g., para. [0118]-[00120]. It would be obvious to one having ordinary skill in the art to include a PTC layer on the current collector of Kimura to improve the safety of the battery, secure a sufficient current cutoff accuracy by significantly increasing the resistance when the temperature rises due to an abnormality of the battery, as suggested by Haba. It would further be obvious to one having ordinary skill in the art to press the PTC layer on the current collector at a pressure a1 between 98.1 N/cm to 9.81 kN/cm because pressing significantly improves resistance increase rate, as taught by Haba. 
It is noted that the instant published paras. [0120] and [0136] state 5.6 kN/cm is equivalent to 199 MPa, and 7.1 kN/cm is equivalent to 252 MPa, respectively. Haba’s pressure range for a1 is disclosed as 98.1 N/cm to 9.81 kN/cm, thus includes 5.6 kN/cm and 7.1 kN/cm, equivalent to 199 MPa and 252 MPa, respectively. If follows that Haba’s pressure range for a1 includes values of at least between 199 MPa to 252 MPa. The pressure range for a1 of Haba (i.e., at least 199 MPa to 252 MPa, as described above) overlaps with the claimed range of 199 MPa to 795 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05, I.
In light of the above discussion, Kimura’s teaching of pressure b (400 MPa) is greater than the pressure a1 taught by Haba (199 MPa and 252 MPa) thereby satisfying the claimed relationship of b > a1.  
As described above, the modification of Kimura with Haba teaches the current collector is formed with a PTC layer thereon by applying a slurry comprising electroconductive material (carbon black) and polymer to the current collector, drying the slurry and pressing the current collector with the PTC resistor layer at a pressure a1 such that the electrode active material layer and PTC resistor layer are in contact with each other and the pressure b is greater than a1 (b > a1).
Kimura does not teach a battery member comprising the electrode of the solid-state battery combined with a confining member wherein a confining pressure c is applied during a confining C and satisfies b>a1>c. However, Ose teaches a battery member 10 comprising an electrode (e.g., 1, 4) of a solid-state battery (100); after the battery member 10 is combined with a confining member (7, 8), the confining pressure c applied during a confining C is 0.01 MPa to 100 MPa, which satisfies b>a1>c because 0.01 MPa to 100 MPa is less than 400 MPa (b) and 199 MPa and 252 MPa (a1). The confining pressure c disclosed by Ose exhibits high rapid charging capacity in a solid state battery, see e.g., paras. [0028], [0054]-[0057] and additionally [0017]-[0027], [0039]-[0043]. It would be obvious to one having ordinary skill in the art a battery member of Kimura comprising the electrode of the solid state battery, as modified by Haba, includes a confining C where the confining pressure c is 0.01 MPa to 100 MPa to increase rapid charging performance, as suggested by Ose.

Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Haba and Ose in view of Fan et al. (US 2016/0181590, of record), hereinafter Fan.
Regarding Claims 5-6 and 8, Kimura, as modified by Haba, teaches the PTC resistor layer includes carbon black (e.g., acetylene black) electroconductive particles and PVDF polymer particles, see paras. [0012]-[0016]. The ratio of carbon black to PVDV is 2:98 to 20:80 to sufficient secure the PTC function and control the responsiveness of the current interruption, see e.g., para. [0017]. 
Kimura does not teach in the forming of the PTC resistor layer, the slurry contains an insulating inorganic substance, wherein the insulating inorganic substance is a metal oxide; Kimura does not teach the volume ratio of the carbon black, PVDF and alumina. However, Fan teaches a protective layer (“resistive limiter and thermal interrupt layer”) between the current collector and electrode active material, see e.g., para. [0023], and Fig. 1E. This resistance layer is formed by coating a slurry comprising a binder (e.g., PVDF), conductive additive (e.g., carbon black) and ceramic powder (e.g., electrical insulator, aluminum oxide) on to a metal foil current collector, see e.g., paras. [0151]-[0154], and [0172]-[0175]. In one example, the ratio of PVDF: Al2O3: carbon is 4.8g: 17.045 g: 0.32g; using densities of each material, the volume ratio is calculated as about 37.7:60.4:1.98; (4.8 g/(1.78 g/mL) + 17.04g/(3.95 g/mL) + 0.32 g/(2.26g/mL) = 7.14 mL total volume; (4.8 g/(1.78 g/mL))/7.14 mL = 37.7%, (17.04g/(3.95 g/mL))/7.14 mL = 60.4 %, (0.32 g/(2.26g/mL))/7.14 mL = 1.98 % ) which does not overlap with the claimed range (30:60:10) but is close, especially considering carbon and PVDF is easily adjusted in Kimura to secure sufficient PTC function and control the responsiveness of the current interruption. Moreover, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), MPEP 2144.05, I.
Fan teaches the protective layer (e.g., “resistive limiter and thermal interrupt layer” in Figs. 1A-1G) protects the battery against overheating in the event of an internal short circuit, and interrupts the self-discharge process in the even the battery should overheat or achieve an unsafe temperature, see e.g., para. [0044]. It would be obvious to one having ordinary skill in the art to include the insulating inorganic substance to the PTC layer composition of Kimura and in the ratio suggested, as modified by Haba, to protect the battery against overheating in the event of an internal short circuit, and to interrupt the self-discharge process in the even the battery should overheat or achieve an unsafe temperature, as suggested by Fan.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura, Haba, and Ose in view of Nishino et al. (US 2014/0082931), hereinafter Nishino.
Regarding Claim 11, Kimura, as modified by Haba and Ose, does not disclose the pressing A1 and the pressing B is a roll pressing method. However, Nishino teaches conventional pressing by planar press and roll press is known for improving adhesion properties between layers (paras. [0004], and [0079]). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art to use a roll press, as suggested by Nishino, as doing so is taught by prior art and within the design choice of the practitioner in the art and to improve adhesion properties between layers.

Claims 1-2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2016/038026), in view of Isshiki et al. (US 2014/0023922), Haba et al. (JP 2018113151, of record), and Ose et al. (US 2015/0134172), hereinafter Suzuki, Isshiki, Haba, and Ose.
Regarding Claims 1-2 and 10, Suzuki teaches a method for producing an electrode for a solid-state battery, the solid-state battery comprising a cathode (11, 14), an anode (12, 15) and an electrolyte layer (13) disposed between the cathode and the anode, see e.g., Fig. 4. The electrode (e.g., 11, 14; 12, 15) is at least an anode or a cathode (e.g., 11, 14) and comprises a current collector (e.g., 14, 15) and an electrode active material layer (active material layer 11, 12). Suzuki teaches pressing an electrode active mixture layer to form the active material layer (i.e., 11, see e.g., para. [0103]); the pressing step may be performed for only the mixture layer at a pressure of 800 MPa to 3000 MPa, see e.g., para. [0105]. Thus, Suzuki teaches the method includes pressing an electrode active material member comprising the electrode active material layer (11) and excluding a PTC resistor layer, at a maximum pressure b (pressing B) in the range of 800 MPa – 3000 MPa. This range overlaps with or is close to the claimed range of 1775 MPa. 
While Suzuki suggests pressing only the active layer (hence suggesting no current collector is present during the pressing B), this is not explicit; further, Suzuki does not explicitly disclose laminating the pressed active material layer on a current collector. However, both steps are obvious in view of Isshiki. Isshiki teaches forming an electrode composition layer with compression on a substrate; specifically, the electrode layer is formed on the substrate and compressed, the electrode layer is transferred and bonded to (laminated with) the current collector, and the substrate is detached. A substrate is preferable because a more uniform electrode composition layer can be formed, thereby giving a uniform electrode and the internal resistance of the electrochemical element can be inhibited and charge/discharge cycle characteristics can be improved. Laminating the compressed electrode composition layer with the current collector allows for the thickness of the electrode composition layer to become more even and the density of the electrode composition layer improves such that a higher capacity of an electrochemical element can be obtained. See e.g., paras. [0177]-[00182], and [0190]-[0192]. It would be obvious to one having ordinary skill in the art the electrode active material layer is formed on a substrate, compressed and subsequently transferred to a current collector to obtain a more uniform, even electrode composition layer, thereby giving a uniform electrode such that the internal resistance of the electrochemical element can be inhibited, charge/discharge cycle characteristics can be improved, and the evenness and density of the electrode composition layer is improved, as suggested by Isshiki. 
Suzuki does not teach forming a PTC resistor layer by applying a slurry containing an electroconductive material (carbon black) and a polymer to the current collector, drying the slurry, and pressing the current collector with the PTC resistor layer at a maximum pressure a1 (pressing A1), where in the b > a1. However, Haba teaches a PTC resistor layer (PTC layer) disposed between the current collector and the electrode active material layer (i.e., positive electrode current collector-PTC layer-positive electrode active material layer, see e.g., para. [0022]). The production method of the PTC layer comprises forming a PTC layer on the current collector of the electrode by applying a slurry comprising carbon black (e.g., acetylene black) electroconductive particles and polymer particles to the current collector, drying the applied slurry, and pressing the current collector on which the PTC resistor layer is formed by a roll, see e.g., para. [0009], [0012], [0013]. The pressure is selected between 98.1 N/cm to 9.81 kN/cm, see e.g., para. [0020]. Haba teaches the PTC layer secures sufficient current cutoff accuracy and improves the safety of the battery by significantly increasing the resistance when the temperature rises due to an abnormality of the battery, see e.g., para. [0001]. Further, the pressing of the PTC layer significantly improved resistance increase rate, i.e., the battery is able to shut off the current more quickly because the pressing allows for the conductive particles and polymer particles to become dense, and the conductive network is easily cut off during heating, see e.g., para. [0118]-[00120]. 
 It would be obvious to one having ordinary skill in the art to include a PTC layer on the current collector of Suzuki to improve the safety of the battery, secure a sufficient current cutoff accuracy by significantly increasing the resistance when the temperature rises due to an abnormality of the battery, as suggested by Haba. It would further be obvious to one having ordinary skill in the art to press the PTC layer on the current collector at a pressure a1 between 98.1 N/cm to 9.81 kN/cm because pressing significantly improves resistance increase rate, i.e., the battery is able to shut off the current more quickly because the pressing allows for the conductive particles and polymer particles to become dense, and the conductive network is easily cut off during heating, as taught by Haba. 
It is noted that the instant published paras. [0120] and [0136] state 5.6 kN/cm is equivalent to 199 MPa, and 7.1 kN/cm is equivalent to 252 MPa, respectively. Haba’s pressure range for a1 is disclosed as 98.1 N/cm to 9.81 kN/cm, thus includes 5.6 kN/cm and 7.1 kN/cm, equivalent to 199 MPa and 252 MPa, respectively. If follows that Haba’s pressure range for a1 includes values of at least between 199 MPa to 252 MPa. The pressure range for a1 of Haba (i.e., at least 199 MPa to 252 MPa, as described above) overlaps with the claimed range of 199 MPa to 795 MPa. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05, I. In light of the above discussion, Suzuki’s teaching of b (800 MPa – 3000 MPa) is greater than the pressure a1 taught by Haba (199 MPa and 252 MPa) thereby satisfying the claimed relationship of b > a1. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."), MPEP 2144.05, I. In this case, the pressure 9.81 kN/cm is close to the claimed 14.2kN/cm (504 MPa) such that one of ordinary skill in the art would have expected them to have the same properties. Finally, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). MPEP 2144.05, II., A.
As described above, the modification of Suzuki with Haba and Isshiki teaches the current collector is formed with a PTC layer thereon by applying a slurry comprising electroconductive material (carbon black) and polymer to the current collector, drying the slurry and pressing the current collector with the PTC resistor layer at a pressure a1 such that the electrode active material layer and PTC resistor layer are in contact with each other and the pressure b is greater than a1 (b > a1).
Suzuki does not teach a battery member comprising the electrode of the solid-state battery combined with a confining member wherein a confining pressure c is applied during a confining C and satisfies b>a1>c. However, Ose teaches a battery member 10 comprising an electrode (e.g., 1, 4) of a solid-state battery (100); after the battery member 10 is combined with a confining member (7, 8), the confining pressure c applied during a confining C is 0.01 MPa to 100 MPa, which satisfies b>a1>c because 0.01 MPa to 100 MPa is less than 400 MPa (b) and 199 MPa and 252 MPa (a1). The confining pressure c disclosed by Ose exhibits high rapid charging capacity in a solid state battery, see e.g., paras. [0028], [0054]-[0057] and additionally [0017]-[0027], [0039]-[0043]. It would be obvious to one having ordinary skill in the art a battery member of Suzuki comprising the electrode of the solid state battery, as modified by Isshiki and Haba, includes a confining C where the confining pressure c is 0.01 MPa to 100 MPa to increase rapid charging performance, as suggested by Ose.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Isshiki, Haba, and Ose, in view of Aragane et al. (US 6,579,641, of record) hereinafter Aragane.
Regarding Claim 2, this claim is further rejected under the routine optimization rationale in light of the teachings of Aragane. Aragane teaches pressure is selected to adjust thickness; additionally, pressure effects the adhesion between electronically conductive particles of the composite to improve resistance of the electrode. That is, controlling the pressure allows for one of ordinary skill in the art to adjust the resistance of the electrode, see e.g., col. 8. The prior art has recognized that pressure is a result effective variable, i.e., a variable which achieves a recognized result. The presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. Thus, one of ordinary skill in the art would be motivated to adjust (increase) the pressure of the pressing B (i.e., above 9.81 kN/cm) of Suzuki (as modified by Isshiki and Haba) to adjust the thickness of the PTC layer, as well as to control the resistance of the electrode, as suggested by Aragane.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, Isshiki, Haba, and Ose, in view of in view of Nishino et al. (US 2014/0082931), hereinafter Nishino.
Regarding Claim 11, Suzuki, as modified by Isshiki, Haba and Ose, does not disclose the pressing A1 and the pressing B is a roll pressing method. However, Nishino teaches conventional pressing by planar press and roll press is known for improving adhesion properties between layers (paras. [0004], and [0079]). As stated in KSR International v. Teleflex Inc. (550 USPQ2d 1385), combining prior art elements according to known methods to yield predictable results, establish a prima facie case of obviousness. It would have been obvious for a person of ordinary skill in the art to use a roll press, as suggested by Nishino, as doing so is taught by prior art and within the design choice of the practitioner in the art and to improve adhesion properties between layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729